     Case 1:19-cv-00712-AWI-BAM Document 13 Filed 06/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    BRANDON EARL,                                    Case No. 1:19-cv-00712-AWI-BAM (PC)
12                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS RECOMMENDING
13           v.                                        DISMISSAL OF ACTION, WITHOUT
                                                       PREJUDICE, FOR FAILURE TO
14    DIAZ, et al.,                                    PROSECUTE
15                       Defendants.                   (ECF No. 12)
16

17

18          Plaintiff Brandon Earl (“Plaintiff”) is a former state prisoner proceeding pro se and in

19   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred

20   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On March 10, 2020, the assigned Magistrate Judge issued findings and recommendations

22   recommending that Plaintiff’s motion for preliminary injunction be denied. (ECF No. 10.) On

23   March 18, 2020, the findings and recommendations that had been served to Plaintiff’s mailing

24   address of record were returned as “Undeliverable, Paroled – Inmate No Longer at DMCCF.”

25          Following Plaintiff’s failure to respond to the Court’s order or otherwise communicate

26   with the Court, on May 29, 2020, the assigned Magistrate Judge issued findings and

27   recommendations recommending dismissal of this action, without prejudice, for failure to

28   prosecute. (ECF No. 12.) Those findings and recommendations were served on Plaintiff and
                                                       1
     Case 1:19-cv-00712-AWI-BAM Document 13 Filed 06/26/20 Page 2 of 2

 1   contained notice that any objections thereto were to be filed within fourteen (14) days after

 2   service. (Id. at 3.) No objections have been filed, and the deadline to do so has expired.1

 3          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a

 4   de novo review of this case. Having carefully reviewed the entire file, the Court finds the

 5   findings and recommendations to be supported by the record and by proper analysis.

 6          Accordingly, IT IS HEREBY ORDERED that:

 7          1. The findings and recommendations issued on May 29, 2020, (ECF No. 12), are

 8              adopted in full;

 9          2. This action is dismissed, without prejudice, for failure to prosecute; and

10          3. The Clerk of the Court is directed to close this case.

11
     IT IS SO ORDERED.
12

13   Dated: June 26, 2020
                                                 SENIOR DISTRICT JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27
     1
      On June 15, 2020, the May 29, 2020 findings and recommendations were also returned as
28   “Undeliverable, Paroled.”
                                                    2
